UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIJAI KHAMISI, et al., Case No. 1:18-€\/-087
Dlott, J.
Plaintiffs, Litkovitz, M.J.
vs.
JOSEPH DETERS, et al., REPORT AND RECOMMENDATION
TO DENY MOTIONS TO PROCEED
Defendants. ON APPEAL IN FORMA PA UPERIS

This matter is before the Court on plaintiffs’ motions for leave to proceed in forma
pauperis on appeal pursuant to 28 U.S.C. § 1915. (Docs. 124, 126, 128, 130, 132).

Pursuant to 28 U.S.C. § l915(a)(3), “[a]n appeal may not be taken in forma pauperis if
the trial court certifies in Writing that it is not taken in good faith.” See also Fed. R. App. P.
24(a). Good faith in this context is demonstrated When the party seeks appellate review of an
issue that is not frivolous See Coppedge v. Um'fed Sra!es, 369 U.S. 438, 445 (1962). An
appeal is frivolous Where the appeal lacks an arguable basis either in law or fact. Neirzke v.
Wflliams, 490 U.S. 319, 325 (1989).

On February l, 2019, the Court adopted the Report and Recommendation of the
Magistrate Judge recommending that (l) defendants Samuel, Marsh and Moore’s motion to
dismiss (Doc. 71) be granted and these defendants be dismissed from the lawsuit; (2)
plaintiffs’ motions to set aside state court judgments (Docs. 72, 74, 75, 76, and 77) be denied;
and (3) plaintiffs’ motions to amend the complaint (Docs. 78, 79, 80, 81 and 82) be denied.
(Docs. 99, 122). In that same Order, the Court certified that any in forma pauperis appeal from
the Order Would not be taken in good faith Within the meaning of 28 U.S.C. § 1915 (a)(3). (Doc.
122). Accordingly, plaintiffs’ motions for leave t0 proceed informal pauperis on appeal (Docs.

124, 126, 128, 130, 132) should be DENIED.

IT IS THEREFORE RECOMMENDED THAT:
1. Piaintiffs’ motions for leave to proceed informa pauperis on appeal (Docs. 124, 126, 128,
130, 132) be DENIED.
2. Plaintiffs be advised of the following:

Pursuant to Fed. R. App. P. 24(a)(4), a plaintiff may tile, within thirty (3 0) days after
service of any Order adopting the Report and Recommendation, a motion with the Sixth Circuit
Court of Appeals for leave to proceed as a pauper on appeal. Callihan v. Schaeia’er, 178 F.3d
800, 803 (6th Cir. 1999), overruling in pari Fioyal v. United Srares Postal Service, 105 F.3d 274
(6th Cir. 1997). The plaintiffs motion must include a copy of the affidavit filed in the District

Court and the District Court’s statement of the reasons for denying pauper status on appeal. ]d.,
see Fed. R. App. P. 24(a)(5).

The plaintiff is notified that if the plaintiff does not file a motion Within thirty (30) days
of receiving notice of the District Court’s decision as required by Fed. R. App. P. 24(a)(5), or
fails to pay the required filing fee of$505.00 Within this same time period, the appeal Will be
dismissed for want of prosecution Callihan, 178 F.3d at 804. Once dismissed for want of
prosecution, the appeal will not be reinstated, even if the filing fee or motion for pauper Status is
subsequently tendered, unless the plaintiffcan demonstrate that the plaintiff did not receive

notice of the District Court’s decision Within the time period prescribed for by Fed. R. App. P.

24(3)(5)_ 1a

Date: 5

   

Karen L. Litkovitz, Magistrate
United States District Court

UNITED STATES DISTRICT COURT
S()UTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIJAI KHAMISI, et al., Case No. 1:18-cv»087
Dlott, J.
Plaintiff, Litkovitz, M.J.
vs.
JOSEPH DETERS, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); Uniied Sta)‘es v. Wallers, 638 F.2d 947 (6th Cir. 1981).

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIJAI KHAMISI, et al., Case No. 1:18-cv-087
Dlott, J.
Plaintiffs, Litkovitz, M.J.
vs
JOSEPH DETERS, et al., REPORT AND RECOMMENDATION
TO DENY MOTIONS TO PROCEED
Defendants ON APPEAL IN FORMA PA UPERIS

This matter is before the Court on plaintiffs’ motions for leave to proceed in forma
pauperis on appeal pursuant to 28 U.S.C. § 1915. (Docs. 124, 126, 128, 130, 132).

Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
the trial court certifies in writing that it is not taken in good faith.” See also Fed. R. App. P.
24(a). Good faith in this context is demonstrated when the party seeks appellate review of an
issue that is not frivolous See Coppedge v. Uniiea' Sraies, 369 U.S. 43 8, 445 (1962). An
appeal is frivolous where the appeal lacks an arguable basis either in law or fact. Neiizke v.
Wiliiams, 490 U.S. 319, 325 (1989).

On February l, 2019, the Court adopted the Report and Recommendation of the
l\/Iagistrate Judge recommending that (1) defendants Samuel, Marsh and Moore’s motion to
dismiss (Doc. 71) be granted and these defendants be dismissed from the lawsuit; (2)
plaintiffs’ motions to set aside state court judgments (Docs. 72, 74, 75, 76, and 77) be denied;
and (3) plaintiffs’ motions to amend the complaint (Docs. 78, 79, 80, 81 and 82) be denied.
(Docs. 99, 122). In that same Order, the Court certified that any inj?)rma pauperis appeal from
the Order would not be taken in good faith within the meaning of 28 U.S.C. § 1915(a)(3). (Doc.
122). Accordingly, plaintiffs’ motions for leave to proceed informer pauperis on appeal (Docs.

124, 126, 128, 130, 132) should be DENIED.

IT IS THEREFORE RECOMMENDED THAT:
l. Plaintiffs’ motions for leave to proceed informal pauperis on appeal (Docs 124, 126, 128,
130, 132) be DENIED.
2. Plaintiffs be advised of the following:

Pursuant to Fed. R. App. P. 24(a)(4), a plaintiff may file, within thirty (3 0) days after
service of any Order adopting the Report and Recommendation, a motion with the Sixth Circuit
Court of Appeals for leave to proceed as a pauper on appeal. Callihan v. Schneialer, 178 F.3d
800, 803 (6th Cir. 1999), overruling in part Floyci v. Ur:ileal States Posial Service, 105 F.Sd 27'4
(6th Cir. 1997). The plaintiffs motion must include a copy of the affidavit filed in the District
Court and the District Court’s statement ofthe reasons for denying pauper status on appeal lal.;
see Fed. R. App. P. 24(a)(5).

The plaintiff is notified that if the plaintiff does not file a motion within thirty (30) days
of receiving notice of the District Court’s decision as required by Fed. R. App. P. 24(a)(5), or
fails to pay the required filing fee of $505.00 within this same time period, the appeal will be
dismissed for want of prosecution Callil'iarz, 178 F.3d at 804. Once dismissed for want of
prosecution, the appeal will not be reinstated, even ifthe filing fee or motion for pauper status is
subsequently tendered, unless the plaintiff can demonstrate that the plaintiff did not receive

notice of the District Court’s decision within the time period prescribed for by Fed. R. App. P.

24(3)(5). 1a

Date: 5

   

Karen L. Litkovitz, Magistrate
United States District Court

UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIJAI KI-IAMISI, et al., Case No. 1:18-cv-087
Dlott, J.
Plaintiff, Litkovitz, M.J.
vs
JOSEPH DETERS, et al.,
Defendants.
N()TICE

Pursuant to Fed. R. Civ. P. 72(|:)), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof F ailure to make
objections in accordance with this procedure may forfeit rights on appeal See Thomas v. Arn,

474 U.S. 140 (1985); Uriirea' Siates v. Walrers, 638 F.2d 947 (6th Cir. 1981).

